Adams, Judge,
delivered the opinion of the court.
This was an application for a mandamus to compel the County Court to strike from the assessor’s books an alleged erroneous assessment of plaintiff’s property. The tax complained of was a city tax which the plaintiff claims was illegally and erroneously entered on the books by the assessor. He first made his application to the County Court to correct the alleged error by striking this tax from the assessor’s books. That court refused to take cognizance of the case, and dismissed the petition. The plaintiff then applied for a mandamus as above stated, not merely to compel the County Court to exercise its jurisdiction by hearing the case, but also to proceed and enter up a specific judgment by striking the alleged erroneous, assessment from the assessor’s books.
We cannot in this proceeding decide whether the alleged assessment was right or wrong. Nor can the County Court be com-, pelled by mandamus to give a specific judgment. Where it has jurisdiction of a case, it might be required to hear and determine-it. To hear and determine applications of this kind is the exer*174cise of judicial and not ministerial power. The County Court must exercise its own judgment as to how the matter shall be determined, and no other court can require it to decide in a particular way. (See Dunklin County v. District Court of Dunklin County, 23 Mo. 449 ; State ex rel. Adamson v. Lafayette County, 41 Mo. 221.)
Let the judgment be affirmed.
The other judges concur.